internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date date department of the treasury certified a dear taxpayer_identification_number person to contact employee id number tel fax refer reply to in re exempt status tax years and subsequent years uil index this is a final adverse determination as to your application_for exempt status under sec_501 of the internal_revenue_code as an organization described under sec_501 our adverse determination was made for the following reason s organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for educational charitable or other exempt purposes an organization is not operated for one or more exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 you operate for the private interest of your sole director and founder - additionally you have failed to adequately describe your proposed operations despite multiple inquiries from the internal_revenue_service you are therefore not eligible for recognition as a tax-exempt_organization described in sec_501 c of the internal_revenue_code contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kekk for reek acting appeals team manager cc department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date nugust contact person identification_number contact number fax number employer_identification_number uil legend b founder n for-profit business p state of incorporation r date of incorporation s date of articles of amendment dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our letter dated date issues do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons stated below ‘facts prior to your formation b your founder and only director created several inventions which he patented and has several other ideas that he plans to patent presently all letter c catalog number 47630w patents are in b’s name and his son’s name b has operated n for several years which has conducted some of the activities you plan to conduct in previous years b offered his inventions to several companies but was denied each time because b received numerous refusals and rejections he decided to form you to obtain donations to develop his ideas into inventions and build prototypes of his inventions you were incorporated on date r in the state of p you filed articles of amendment with p secretary of state on s the articles of amendment’s purpose section reads as follows said organization is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code your mission consists of a technology side software side and human health side the technology side will e e patent new ideas - including b’s ideas and other's ideas since he plans to instruct would-be inventors as to how to apply for a patent build prototypes of existing inventions - b will use your facility and his expertise to transform ideas into products b will build his car engine which runs without polluting the environment the car engine was recently rejected by two major automobile companies in addition b will build his new idea relating to a bicycle et cetera you indicated that when the prototypes work b would not use any more of your money e exhibit b’s achievements to the public - including a museum in your facility where he will present his inventions and prototypes the software side will develop software - including new software ideas to meet the new demands in digital pictures which will be based on one of b’s inventions n previously was responsible for this the human health side consists of e e e using b’s ideas about human health to find the basis of illness and to find the scientific explanation using b’s ideas to propose a practical solution to cure iliness using b’s ideas with regard to health problems such as autism cancer letter cg catalog number 47630w impotence depression pains aging et cetera e giving grants to students in health to collect information from science books and observations to enrich and expand the scientific idea of letting the immune system fight infection the results may change the actual practice of bypassing the immune system by medication only you indicated all of your activities will be in the public interest as scientific research and will be made available to the public moreover b needs the internal revenue service’s help to continue his activities because exempt status will allow you to get money to promote b's ideas and inventions b’s inventions do not get marketing attention if any of your patents become marketable and profitable then you will stop doing this activity you further stated that if you get interest and money you might try to have a hospital two of b’s properties which are on several acres may be divided to be used to build a hospital or he may buy existing buildings and use them as hospitals you showed b’s property on your balance_sheet as your depreciable asset foreclosure and you wrote that tax exemption would delay the foreclosure process b’s property is in your primary source of financial support will be funds from foundations companies and private people b is your sole ceo board member director founder and is your only director until you have money to hire more directors you plan to compensate b for the work he performs for you and his proposed salary will be about dollar_figure month depending on your financial situation b will control your financial situation to prevent excessive spending of your funds you also said b is responsible for your mission more than anybody else is you will eventually pay employees including directors decent salaries your reasons for requesting exemption under sec_501 of the code include b will patent any person’s ideas n a related for-profit entity will not work anymore b's inventions are too advanced b's health ideas and inventions are too dangerous for those making money and prevent the cause of illnesses to be found b's salary from you will be reasonable and agreed upon by donors b’s son may continue your endeavors and act as a director letter cg e e e e catalog number 47630w b maintains he has no power to sell his ideas he believes his ideas are too advanced and can only be developed by you with the objective being to benefit all people law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that if the organization fails either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one of more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization whose net_earnings inure to the benefit of private shareholders or individuals or which is operated for the benefit of private interests is not operated exclusively for exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that scientific research will be regarded as in the public interest _ a b c if the results of such research including any patents copyrights processes or formulas resulting from such research are made available to the public on a nondiscriminatory basis if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision there of if such research is directed toward benefiting the public v in revrul_65_1 1965_1_cb_226 the service considered an organization which letter cg catalog number 47630w promotes and fosters the development and design of machinery in connection with a commercial operation and in connection therewith has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights the service concluded that the organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of revrul_69_632 1969_1_cb_120 a nonprofit composed of members of a particular industry to develop new and improved uses of existing products of the industry is not exempt under sec_501 of the code the association’s members select research projects in order to increase their sales by creating new uses and markets for their product the primary purpose of the association’s research is to serve the private interests of its creators rather than the public interest in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 765_f2d_1387 cir affg tcmemo_1984_349 the tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court’s decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church application of law you are not as described in sec_501 of the code because you are not exclusively operated for charitable or educational_purposes you are not as described in sec_1_501_c_3_-1 of the regulations because you - fail the operational_test catalog number 47630w letter cg you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose developing b’s ideas into marketable inventions serves a substantial commercial and private purpose as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of b for to obtain grant money to develop and trarisform b's ideas example you were formed by b moreover you plan to build prototypes of existing inventions and exhibit into products b’s achievements to the public - including a museum where he will present his inventions and prototypes in addition b plans to use your exemption to delay and or prevent foreclosure of his properties finally your board consists of one person who controls all aspects of your operations and has a for profit business n who will benefit from your operations you are not as defined in sec_1_501_c_3_-1 of the regulations because you are operating for the private interests of b and n you are operating to confer the advantages of tax-exempt status to b as shown by the fact that your tax exemption will enable b to apply for grants to develop his inventions moreover you are serving the private interests of n because you plan to provide n marketable products that you developed ‘ you do not meet the provisions of sec_1_501_c_3_-1 of the regulations any scientific research you are carrying on is not primarily conducted in the public interest your activities of developing marketable products serve a commercial purpose and are serving private interests you are like the organization in revrul_65_1 your activities of developing b's ideas into products are commercial and they do not constitute scientific research within the meaning of sec_1_501_c_3_-1 of the regulations in addition your purpose of obtaining grant money to develop b’s ideas is directed to benefit b and n and any public purpose is incidental you are comparable to the organization in revrul_69_632 because you were formed to serve the private interests of your creator b although your activities may result in new processes that benefit the public this benefit is incidental to that derived from b and n - you are like the organization in better business bureau v commissioner although you have some educational_purposes the presence of the non-exempt purposes of operating for the benefit of b and n as well as for commercial purposes precludes exemption_letter cg catalog number 47630w g eh similar to the organization in 505_f2d_1068 you have the burden of proving that you satisfy the requirements for tax exemption you have failed to prove to us that you are not operating for the benefit of b you are comparable to the organization in church by mail because you and n are controlled by the same person moreover n benefits substantially from your operations applicant’s position your position is that your inventions are deserving of sec_501 of the code you know scientific research is considered to be of public interest and your inventions and patents are proof of scientific research you maintain that you are operating for scientific and educational_purposes within the meaning of sec_501 of the code you contend that you have demonstrated you are operating in an exempt manner and should be granted exemption under sec_501 of the code ots oo ge a service response to applicant’s position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 considering all of these factors and the analysis presented above we must still conclude that you are primarily operating for b and his for profit business n you also have substantial commercial purposes applicant’s protest in response to our proposed denial you said you would remove the following elements from your activities e e e building prototypes of existing inventions informing the public of b’s achievements the software side your new activities will be as follows part a - technology side b will instruct prospective inventors on how to apply for a patent you will use foundation money to fund this part b - human health side explanation of human health problems - b’s ideas will be used to find the mechanism of illnesses and to have a scientific explanation new approach for cure of illnesses - b’s conclusions to propose a practical letter cg catalog number 47630w solution to cure illnesses the observation made by b so far is enough to proof sic his ideas beyond a reasonable doubt scientific application of health ideas - these new ideas will be used in different health problems such as autism cancer ms brain development infertility impotence depression pains aging and so on grants for research for the new idea to cure illnesses based on the immune system enhancement you will give grants to students in health nurses and doctors to collect information from science books and observations to enrich and expand the scientific idea to let the immune system to fight infection the results may change the actual practice of bypassing the immune system by medication only b’s idea about human health is a new approach to human health it is an immune system approach as opposed to the existing substance approach b’s approach will be used by you as a natural way to increase the immune system efficiency such as food exercise and body heat preservation you will work with the fda to approve a non- medication health care certificate to implement your ideas in human health such ideas are for public interest you disagree with our position because the rule c - d iii say sic that patents are scientific research as a public interest if available for public for usa benefit and public benefit all of these are accomplished by my inventions you then stated that your main idea is inventing a car engine without pollution sucha _ car may be ideal for commuting within the cities to reduce the city pollution and having a positive contribution to reduce the global warming the invention side of your mission may allow you to ask for federal money to build such a car engine - you also said a foundation is not restricted to get income from the publication or other productive activity such as inventions’ licensing providing that all funds to be declared as foundation money and used as provided by rules you are referring to those inventions specifically for public use such as the car engine without pollution as presented before if you disagree with my initial mission and intend to deny the 501c3 status will remove the invention side and the above mission will be in effect beginning with the date of this letter our response to applicant’s protest you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 although you propose to remove some of your activities you still do not qualify for exemption as explained in our analysis you were formed to further the private letter cg catalog number 47630w interests of b and your net_earnings inure to b’s benefit furthermore your scientific research is still serving a non-exempt purpose because your intent is to obtain grant money to serve the private interests of b this precludes you from exemption under sec_501 of the code conclusion based on the information submitted you are not operating exclusively for one or more purposes described in sec_501 of the code your net_earnings inure to the benefit of b in addition you are operating for substantial commercial purposes and for the private benefit of n you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues cr types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not letter cg catalog number 47630w already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable‘address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if letter cg catalog number 47630w
